Exhibit 10.06

LOGO [g204108img001.jpg]

SEPARATION & GENERAL RELEASE OF CLAIMS AGREEMENT

I, Christine Brennan, acknowledge that my employment with Verisign, Inc. and/or
a subsidiary of Verisign, Inc. (collectively, “Verisign” or the “Company”)
terminated on July 1, 2011 (the “Termination Date”). In connection with the
termination of my employment and in consideration of the payments and benefits
to be provided by Verisign, as described in Appendix A, including the attached
Equity Summary Statement which is incorporated therein (the “Separation
Package”), I hereby agree to be bound by the terms of this Separation & General
Release of Claims Agreement (“Release Agreement”), as follows:

 

1.0 SEPARATION PAYMENTS AND BENEFITS

 

  1.1 The Company will provide to me the Separation Package stated in Appendix
A, provided that I accept and sign this Release Agreement and, to the extent
that the right of revocation under Section 6.1 below applies to me, I do not
revoke my acceptance, and provided further that prior to the termination of my
employment I have agreed to and signed the Amendment to Options and RSUs. I
understand and agree that if I have not signed the Amendment to Options and RSUs
prior to the termination of my employment with the Company, I will not be
entitled to receive the benefits of any of the stock option or RSU acceleration
described in Appendix A.

 

  1.2 All payments to be made by the Company shall be treated as wages for tax
purposes, and the Company therefore will deduct and withhold from the gross
amounts applicable taxes, including Federal Insurance Contributions Act (“FICA”)
taxes and federal, state and local income taxes.

 

  1.3 I understand and agree that I am entitled to the payments, vesting
acceleration and other benefits of the Separation Package only if I accept and
sign this Release Agreement, return it to the Company in a timely manner, and do
not revoke my acceptance (if I have that right) in a timely manner. I understand
that the Company’s obligation to provide the Separation Package is conditioned
upon my compliance with the terms and conditions of this Release Agreement, and
I agree that if I fail to comply with all of the terms and conditions of this
Release Agreement, I will not be entitled to any of the Separation Package.

 

  1.4 I acknowledge that I have been paid all wages and accrued, unused vacation
that I earned during my employment with the Company through the Termination
Date. I understand and agree that I shall not be entitled to any other or
further compensation, remuneration, benefits, payments, grants or vesting of
options,

 

Christine Brennan Release Agreement                    1



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  stock, restricted stock units (“RSUs”) or other equity awards of or from the
Company other than those expressly set forth in Appendix A; provided, however,
that nothing in this Release Agreement affects any vested benefits that I may
have under any Company-sponsored retirement plan.

 

  1.5 I understand, acknowledge and agree that, except as may be modified by
this Release Agreement and the Amendment to Options and RSUs that I signed, the
terms and conditions of the plans and agreements under which my stock options
and RSUs, if any, were granted shall continue to control, including, for
example, the limitations on the period within which the stock options may be
exercised following my Termination Date. I further understand, acknowledge and
agree that certain equity grants made to me continue to be subject to additional
restrictions imposed by the Verisign Stock Retention Policy for Verisign Board
of Directors and Section 16 Officers (the “Verisign Stock Retention Policy”) and
I agree to comply with all such applicable restrictions.

 

2.0 COMPLETE GENERAL RELEASE OF CLAIMS AND COVENANT NOT TO SUE

 

  2.1

General Release. Except as provided below in Section 2.6, I, for myself and on
behalf of my heirs, executors and personal representatives, hereby
unconditionally, irrevocably and absolutely release and forever discharge
Verisign, and any parent and subsidiary corporations, divisions and affiliated
corporations, benefit plans, partnerships or other affiliated entities of
Verisign, past and present, and each of their current and former employees,
officers, directors, agents, purchasers, successors and assigns (collectively,
“Released Parties”) from and against any and all liability, damages, actions and
claims of any kind whatsoever, known and unknown, that I may now have or may
have had, or thereafter claim to have had, on behalf of myself or any other
person or entity, at any time, arising out of, or related in any way to, any
acts or omissions done or occurring in whole or in part prior to and including
the date of this Release Agreement, to the fullest extent permitted by law,
including, but not limited to, all such matters arising out of, or related in
any way to, my employment or the termination of my employment with the Company.
This release is intended to have the broadest possible application and includes,
but is not limited to, the release of any tort, contract, common law,
constitutional or statutory claims, including, but not limited to alleged
violations of the California Labor Code and comparable provisions of the Code of
Virginia, including Title 40.1 (Labor and Employment), the California Fair
Employment and Housing Act and comparable provisions of the Code of Virginia,
including Title 36 (Housing), Title VII of the Civil Rights Act of 1964, the
Worker Adjustment and Retraining Notification Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Age
Discrimination in Employment Act of 1967, as amended, the Equal

 

Christine Brennan Release Agreement                    2



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  Pay Act of 1963, the Employee Retirement Income Security Act, or any other
federal, state or local law, regulation, or ordinance and all claims for
attorneys’ fees, costs and expenses.

 

  2.2 California Civil Code Section 1542 Waiver. I expressly acknowledge and
agree that I have read Section 1542 of the Civil Code of the State of
California, which states in full:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

I hereby waive any right which I have or may have under Section 1542 or any
similar statute or regulation of the state in which I reside to the full extent
that I may lawfully waive such rights pertaining to this general release of
claims.

 

  2.3 By signing this Release Agreement, I also expressly acknowledge and
represent that: (i) I have suffered no injuries or occupational diseases arising
out of or in connection with my employment with the Company; (ii) I have
received all wages to which I was entitled as an employee of the Company;
(iii) I have received all leave to which I was entitled under the Family and
Medical Leave Act of 1993 (“FMLA”); (iv) I am not currently aware of any facts
or circumstances constituting a violation of the FMLA, the Fair Labor Standards
Act (“FLSA”), or any comparable federal, state, or local law (including the
California Labor Code and the Code of Virginia); and (v) I have no pending
grievances, claims, administrative charges, or lawsuits against the Released
Parties.

 

  2.4 To the maximum extent permitted by law, I expressly waive my right to any
monetary recovery or any other individual relief in connection with any EEOC
charge or other administrative charge or should any federal, state or local
administrative agency or any other person pursue any claims on my behalf arising
out of or related to my employment and/or the termination of my employment with
the Company.

 

Christine Brennan Release Agreement                    3



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  2.5 Covenant Not To Sue. Except as provided below in Section 2.6, I agree not
to file, join in or prosecute any lawsuits against the Company or any of the
other Released Parties asserting any claims that I have released under this
Release Agreement.

 

  2.6 Claims Not Released. Notwithstanding anything in this Release Agreement to
the contrary, nothing in this Release Agreement will waive, relinquish,
diminish, or in any way affect (i) any vested rights that I may have under
Company retirement plans; (ii) my right to challenge the validity and
enforceability of this Release Agreement’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended; or (iii) any rights or
claims that, as a matter of law, cannot be released or waived.

 

3.0 OTHER AGREEMENTS AND REPRESENTATIONS

 

  3.1 Nondisparagement. I agree that I will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices, products, services or conduct of the Company or any of
the other Released Parties.

 

  3.2 Confidentiality and Return of Company Property. I understand and agree
that as a condition of receiving any of the Separation Package, all Company
property must be returned to the Company. By signing this Release Agreement, I
represent and warrant that I have returned to the Company all the Company
property, data and information belonging to the Company and have not retained
any copies, whether electronic or otherwise. I acknowledge that during the
course of my employment with the Company I have acquired knowledge of, and/or
had access to, trade secrets, confidential and proprietary information of the
Company and of third parties which is subject to confidentiality and other
agreements by and between the Company and those third parties (“Confidential
Information”). Such Confidential Information, includes, but is not limited to:
financial and pricing information; business, research, and new product plans and
strategies; patent applications and invention disclosures; yields, designs,
efficiencies, and capacities of production methods, processes, facilities and
systems at the Company and its contractors; customer and vendor lists, key
contacts, habits, and product and purchasing plans; marketing information, plans
and strategies; existing and anticipated agreements with customers, vendors, and
other third parties; product design information, including layouts for
integrated circuits, circuit boards, integrated circuit specifications, test
procedures, internal test parameters and related information; information
regarding Company employees, their projects, and their salaries, benefits and
other personnel information. I agree that I will not use or disclose to others
any Confidential Information.

 

Christine Brennan Release Agreement                    4



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  3.3 Continuing Obligations. I further agree to comply with any obligations
regarding confidential information and inventions set forth in any agreements
previously entered into by me with the Company or its predecessors. Such
provisions and obligations shall remain in effect notwithstanding this Release
Agreement and the ending of my employment. I understand, acknowledge and agree
that notwithstanding anything else in this Agreement I will continue to be
subject to the Verisign Incentive Compensation Recovery Policy even after the
termination of my employment with Verisign.

 

  3.4 Cooperation. For two years beginning on the Termination Date, I agree to
make myself reasonably available upon reasonable notice from the Company or its
attorneys to provide testimony through declarations, affidavits, depositions or
at a hearing or trial, and to work with the Company in preparation for such
event, and to cooperate with any other reasonable request by the Company in
connection with the defense or prosecution of any lawsuit to which the Company
is a party currently pending or filed after the Termination Date. If the Company
so requests my cooperation in connection with any legal matter then the Company
agrees to pay for any reasonable expenses, such as commercial airfare or
lodging, that I incur in connection with assisting the Company, provided that I
notify the Company in advance of what my reasonable expenses are expected to be
and receive prior written approval from the Company for such expenses. I further
agree both to immediately notify the Company upon receipt of any court order,
subpoena, document or any legal discovery device that requests my involvement in
any way in any legal matter concerning the Company, or that seeks or might
require the disclosure or production of the existence or terms of this
Agreement, and to furnish, within three (3) business days of its receipt, a copy
of such subpoena or legal discovery device to the Company.

 

  3.5 Duty to Cooperate In Transition. I agree to answer any business questions
which may arise and to make myself reasonably available to assist VeriSign in
its transition following my employment and to cooperate with any other
reasonable request by VeriSign which may require my services after the ending of
my employment. For the purpose of this paragraph, the transition period shall be
six (6) months following the Effective Date. I agree that I will not seek or be
entitled to any additional compensation for such assistance or cooperation.

 

4.0 ADDITIONAL DISCLOSURES AND NOTICE OF RIGHTS.

 

  4.1 I acknowledge, agree and understand that:

 

  (a) under this Release Agreement I am waiving and releasing, among other
claims, any rights and claims that may exist under the Age Discrimination in
Employment Act of 1967, as amended (ADEA);

 

Christine Brennan Release Agreement                    5



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  (b) the waiver and release of claims set forth in Section 2.1 above does not
apply to any rights or claims that may arise under the ADEA after the date of
execution of this Release Agreement;

 

  (c) nothing in this Release Agreement prohibits me from challenging the
validity of this Release Agreement’s waiver and release of claims under the
ADEA;

 

  (d) the payments and other consideration that are being provided to me under
this Release Agreement are of significant value and in addition to what I
otherwise would be entitled;

 

  (e) I have been advised by the Company in writing to consult with an attorney
before signing this Release Agreement, and I have done so to the extent that I
deemed it necessary or appropriate.

 

5.0 ENFORCEMENT AND CONSEQUENCES OF BREACH

 

  5.1 I agree that if I assert any claim against the Company or any of the other
Released Parties in violation of the foregoing Complete General Release of
Claims and Covenant Not to Sue, or otherwise breach any provision of this
Release Agreement, then the Company shall be entitled to recover from me damages
flowing from such breach, I will not be entitled to any of the Separation
Package, and I will be liable for the costs and attorneys’ fees that the Company
and other Released Parties incur in any action arising as a result of my breach,
to the maximum extent permitted by law. However, nothing in this Release
Agreement will interfere with my right to challenge the enforceability of this
Release Agreement’s release of claims under the ADEA, and I shall not be
required to tender back payments made to me nor will I be liable for the costs
and attorneys’ fees that the Company and other Released Parties incur in
connection with a challenge by me of the foregoing release of claims under the
ADEA.

 

6.0 EFFECTIVE DATE

I understand and agree that if I am forty (40) years old or older on the date
that I execute this Release Agreement, the definition of “Effective Date” and
other provisions in Section 6.1 shall apply, and if I am thirty-nine (39) years
old or younger on the date that I execute this Release Agreement, the definition
of “Effective Date” and other provisions in Section 6.2 shall apply.

 

  6.1

I understand and agree that if I am forty (40) years old or older on the date
that I execute this Release Agreement, I am being given a period of twenty-one
(21) days within which to review and consider this Release Agreement before
signing it and that the offer of the Separation Package shall expire on the
twenty-second

 

Christine Brennan Release Agreement                    6



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  (22nd) calendar day after I receive this Release Agreement if I have not
accepted it by that time. I also understand that I may revoke this Release
Agreement by providing written notice to the Company within seven (7) days
following its execution. Accordingly, this Release Agreement and the Company’s
obligation to provide the Separation Package to which it is attached shall not
become effective and enforceable until such seven-day revocation period has
expired. Any revocation must be in writing and received by Katherine Resler,
Vice President, Compensation & Benefits, 21355 Ridgetop Circle, Dulles, VA
20166, by the seventh day after the execution of the Release Agreement in order
to be effective. If I revoke my acceptance of this Release Agreement, I will not
be entitled to any of the Separation Package. If I do not revoke acceptance of
this Release Agreement within the seven-day revocation period, this Release
Agreement shall become binding and enforceable on the eighth day following the
execution of this Release Agreement (the “Effective Date”).

 

  6.2 I understand and agree that if I am thirty-nine (39) years old or younger
on the date that I execute this Release Agreement, I am being given a period of
fourteen (14) days within which to review and consider this Release Agreement
before signing it and that the offer of the Separation Package shall expire on
the fifteenth (15th) calendar day after I receive this Release Agreement if I
have not accepted it by that time. This Release Agreement shall become binding
and enforceable upon my execution and return of this Release Agreement to the
Company (the “Effective Date”), provided that it is executed and returned to the
Company within the timeframe specified above in this Section 6.2 .

 

7.0 MISCELLANEOUS

 

  7.1 Reformation and Severability. Whenever possible, each provision of this
Release Agreement will be interpreted in such manner as to be effective and
valid under applicable law. If, however, any of the provisions contained in this
Release Agreement is declared illegal, unenforceable, or ineffective in a legal
forum of competent jurisdiction, I agree that such provision shall be modified
and reformed, if possible, in order to achieve, to the extent possible, the
intentions of the parties, and, if necessary, such provision shall be deemed
severable, such that all other provisions contained in this Release Agreement
shall remain valid and binding; provided, however, that if any portion of the
General Release contained in Section 2.1 is held to be invalid or unenforceable,
then the entire Release Agreement, including any obligation to provide the
Separation Package, shall be voidable at the option of the Company.

 

  7.2 Full Defense. This Release Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by or
on behalf of me in breach hereof.

 

Christine Brennan Release Agreement                    7



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  7.3 Applicable Law and Jurisdiction. The validity, interpretation and
performance of this Release Agreement shall be governed by the laws of the state
of Virginia, regardless of any principles of conflicts of laws or choice of laws
of any jurisdiction. I agree that the exclusive jurisdiction and venue of any
lawsuit arising under this Agreement shall be the state and federal courts in
Fairfax County or Loudoun County, Virginia and I hereby irrevocably agree,
acknowledge and submit to the exclusive jurisdiction and venue of such courts
for the purposes of any such lawsuit.

 

  7.4 No Transfer or Assignment of Claims. I represent and warrant that no
person had or has or claims any interest in the claims referred to anywhere in
this Release Agreement. I also represent and warrant that I have the sole right
and exclusive authority to execute this Release Agreement and that I have the
sole right to receive the consideration paid therefore. I also represent and
warrant that I have not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim against the Company or
any of the Released Parties or portion thereof or interest therein, and I will
not assign or otherwise transfer any claim or demand relating to any matter
covered by this Release Agreement or the consideration to be paid pursuant
thereto.

 

  7.5 No Admissions. I understand that by offering me the Separation Package
under this Release Agreement, the Released Parties make no admission that they
have engaged, or are now engaging, in any unlawful conduct. I understand and
acknowledge that this Release Agreement is not an admission of liability and
shall not be used or construed as such in any legal or administrative
proceeding.

 

  7.6 Section Headings. The various section headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Release Agreement or any section thereof.

 

  7.7 Entire Agreement; Modification. This Release Agreement and the
accompanying Appendix A (with the attached Equity Summary Statement) are
intended to be the entire agreement between me and the Company regarding the
subject matter herein and, except as provided in Sections 1.5 and 3.3 above,
supersede and cancel any and all other and prior agreements, written or oral,
between me and the Company regarding this subject matter. This Release Agreement
may be amended only by a written instrument executed by both me and an
authorized representative of Verisign.

 

  7.8 Facsimile Signature. I understand and agree that I must return the signed
Release Agreement (including Appendix A) via facsimile transmission to Katherine
Resler in Human Resources at 703-421-2129 by the applicable deadline set forth
in Section 6 and that a facsimile copy of my signature shall be deemed the
equivalent of an original.

 

Christine Brennan Release Agreement                    8



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

BY SIGNING YOUR NAME BELOW, YOU ACKNOWLEDGE AND REPRESENT THAT YOU ARE ENTERING
INTO THIS RELEASE AGREEMENT FREELY, KNOWINGLY, AND VOLUNTARILY AND WITH A FULL
UNDERSTANDING OF ITS TERMS AND EFFECT. YOU ARE ADVISED TO CONSULT WITH YOUR OWN
PERSONAL ATTORNEY BEFORE SIGNING THIS RELEASE AGREEMENT. YOU ALSO ACKNOWLEDGE
AND REPRESENT THAT YOU HAVE NOT RELIED ON ANY REPRESENTATION OR STATEMENT OTHER
THAN THOSE CONTAINED IN THIS RELEASE AGREEMENT.

 

/s/ Christine C. Brennan

 

Christine C. Brennan

Employee’s Signature   Print Name of Employee

 

Date:  

July 8, 2011

Please remember to sign this Release Agreement and fax the entire Agreement
(including Appendix A) to Katherine Resler in Human Resources in Dulles at
703-421-2129 within the time period set forth in Section 6.0 above.

 

On behalf of VeriSign, Inc.  

/s/ Mark D. McLaughlin

 

7/13/11

Mark McLaughlin   Date President and Chief Executive Officer  

 

Christine Brennan Release Agreement                    9



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

APPENDIX A

To

SEPARATION & GENERAL RELEASE OF CLAIMS AGREEMENT

CHRISTINE BRENNAN

SEPARATION PACKAGE

Provided that you sign the Separation & General Release of Claims Agreement (the
“Release Agreement”), return it to the Company in a timely manner, and do not
revoke your acceptance (if you have that right), you will receive the below
separation payments and equity acceleration benefits. Notwithstanding the
foregoing, please note that the equity benefits in Sections B. – C. are
contingent upon you having signed and returned Attachment 2 (Amendment to
Options and RSUs) to your termination notice prior to the termination of your
employment with the Company:

A. CASH SEPARATION PAYMENTS

The following payments will be made within thirty (30) days after you sign and
timely return the Separation & General Release of Claims Agreement to the
Company, provided you do not revoke your acceptance (if you have that right) in
a timely manner.

 

    

Gross Amount

Severance Amount    $375,000 Medical, Dental and Vision Amount    $13,130.04
Life Insurance Replacement Amount    $3,900 2011 Bonus Amount (for non-sales
employees only)    $93,493.15, which equals 100% of your annual target bonus,
pro-rated based on the number of days that you were actively employed by
Verisign in 2011. Any leave of absence days taken in 2011 will not be considered
active employment and will not be factored in when calculating that year’s bonus
  

 

Christine Brennan Release Agreement                    10



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

B. ACCELERATION OF STOCK OPTION VESTING AND EXERCISABILITY

Vesting has been accelerated subject to exercise restrictions with respect to
25% of your “In-the-Money Options”, if any, that were scheduled to vest after
your Scheduled Termination Date specified in your Termination Notice.
“In-the-Money Options” are those options that have a per share exercise price
less than the closing price of Verisign, Inc. common stock, as quoted on the
Nasdaq Global Market, on the date of your Termination Notice. Accelerated
vesting has been applied to the eligible unvested “In-the-Money Options” having
the lowest exercise price first.

The attached Equity Summary Statement reflects the Options that the Company will
release for exercise within your E*Trade account, if any, subject to applicable
post-employment exercise period limitations, as soon as administratively
practicable (but in no event later than 30 days) after you sign and timely
return the Separation & General Release of Claims Agreement to the Company and
such Agreement becomes effective. All of such Options (together with any
previously exercisable Options shown in your E*Trade account) will remain
subject to the Verisign Stock Retention Policy for Verisign Board of Directors
and Section 16 Officers (“the Verisign Stock Retention Policy”) as discussed
below.

Vesting Acceleration Example for Options

Assumptions:

 

  •  

Employee is provided a Termination Notice on 1/1 (the “Notice Date”) stating
that Employee’s employment will terminate on 3/1 (the “Scheduled Termination
Date”).

 

  •  

Employee has 2,000 Options as of the Notice Date that are unvested:

 

  •  

1,000 Options have an exercise price of $25 (Grant X)

 

  •  

1,000 Options have an exercise price of $50 (Grant Y)

 

  •  

Closing price (for illustrative purposes only) of Verisign, Inc. common stock on
the Notice Date (1/1) is $30.

 

  •  

200 Options are scheduled to vest per month on the 15th day of each month (100
per Grant).

 

  •  

Employee terminates on 3/1.

 

Notice Date

  

Scheduled Vest
Date

  

Scheduled Vest
Date

  

Scheduled
Termination Date

1/1

   1/15    2/15    3/1

Grant X

   100    100   

Grant Y

   100    100   

Outcome:

 

  (a) Earned Options: On 1/15 and 2/15, Employee vests in 200 Options (100 from
each Grant) on each regularly scheduled vesting date without condition of
release or restriction on exercise because Employee remained employed through
the scheduled vesting date.

 

Christine Brennan Release Agreement                    11



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

 

  (b) Acceleration of 25% of “In-the-Money Options”: On the Scheduled
Termination Date (3/1), Employee vests in 200 “In-the-Money Options” (as
calculated below), subject to condition of release and restriction on exercise.

 

  •  

Only Grant X is “In-the-Money” because its $25 strike price is below the $30
closing price on the Notice Date.

 

  •  

200 Options = 25% of the remaining unvested portion of Grant X that was
scheduled to vest after the Scheduled Termination Date (i.e. 25% of 800
Options).

Application of Verisign Stock Retention Policy

Consistent with the Verisign Stock Retention Policy, upon exercise of any
Options, the Company will (i) issue in a restricted certificate form that number
of shares which is equal to the value of fifty percent (50%) of net gain on
exercise (the “Retained Shares”) and (ii) release for sale the remaining shares,
both as soon as administratively practicable (but in no event later than 30
days) following the exercise date, subject to the Employee’s timely returned
signed Release Agreement having become effective. The Retained Shares shall
remain subject to sale restrictions until January 1, 2012.

Example:

Strike Price: $24

Number of Options Exercised: 200

Closing Price on Last Open Market Date Prior to Exercise: $36

Estimated Income on Exercise: $2,400

Assumed Tax On Exercise (50%): $1,200

Net Gain on Exercise: $1,200

50% of Net Gain on Exercise: $600

Share Equivalent: 16

In this example, pursuant to the Verisign Stock Retention Policy, 16 shares
would be issued in a restricted certificate form (and would be subject to sale
restrictions until January 1, 2012) and the remaining shares would be released
for sale as soon as administratively practicable (but in no event later than 30
days) after exercise, subject to the Employee’s timely returned signed Release
Agreement having become effective.

C. ACCELERATION OF RSU VESTING AND SETTLEMENT

Vesting has been accelerated subject to sale restrictions with respect to 25% of
your RSUs, if any, that are scheduled to vest after your Scheduled Termination
Date specified in your Termination Notice.

The attached Equity Summary Statement reflects the shares underlying the RSUs
that the Company will cause to be deposited in your E*Trade account, net after
tax withholding. Consistent with the Verisign Stock Retention Policy, of those
shares, an amount of shares equal to the value of fifty percent (50%) of net
gain on vest will be issued in a restricted certificate form and must be
retained for a six month period beginning on the Termination Date. The remaining
shares will be made available for sale as soon as administratively practicable
(but in no event later than 30 days) after you sign and timely return the
Release Agreement and such Release Agreement becomes effective.

 

Christine Brennan Release Agreement                    12



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

Vesting Acceleration Example for RSUs

Assumptions:

 

  •  

Employee is provided a Termination Notice on 1/1 (the “Notice Date”) stating
that Employee’s employment will terminate on 3/1 (the “Scheduled Termination
Date”).

 

  •  

Employee has 1,000 RSUs as of the Notice Date that are unvested.

 

  •  

100 RSUs are scheduled to vest per month on the 15th day of each month.

 

  •  

Employee terminates on 3/1.

 

Notice Date

  

Scheduled Vest
Date

  

Scheduled Vest
Date

  

Scheduled
Termination Date

1/1    1/15    2/15    3/1 RSU    100    100   

Outcome:

 

  (a) Earned RSUs: On 1/15 and 2/15, Employee vests in 100 RSUs on each
regularly scheduled vesting date without condition of release or restriction on
sale except as set forth in the Verisign Stock Retention Policy because Employee
remained employed through the scheduled vesting date.

 

  (b) Acceleration of 25% of RSUs: On the Scheduled Termination Date (3/1),
Employee vests in 200 RSUs (as calculated below), subject to condition of
release and restriction on sale:

 

  •  

200 RSUs = 25% of the remaining unvested portion of the RSUs that was scheduled
to vest after the Scheduled Termination Date (i.e. 25% of 800 RSUs).

 

  (c) Application of Verisign Stock Retention Policy:

Example:

Number of Shares Vested On Termination Date: 200

Closing Price on Day of Vest / Termination Date: $36

Income on Vest: $7,200

Tax on Vest (50%): $3,600

Net Gain on Vest: $3,600

50% of Net Gain on Vest: $1,800

Share Equivalent: 50

Shares Subject to Holding Requirement Per Verisign Stock Retention Policy: 50

 

 

Christine Brennan Release Agreement                    13



--------------------------------------------------------------------------------

LOGO [g204108img001.jpg]

In this example, pursuant to the Verisign Stock Retention Policy, 50 shares
would be issued in a restricted certificate form as soon as administratively
practicable (but no later than 30 days) after the Employee’s timely returned
signed Release Agreement becomes effective and the Employee would be required to
retain those 50 shares until January 1, 2012. The remaining shares would be
released for sale as soon as administratively practicable (but no later than 30
days) after the Employee’s Release Agreement became effective.

In the event there is any discrepancy between the calculations in the equity
acceleration process herein (Sections B and C above) and the calculations set
forth on the attached Equity Summary Statement, the calculations set forth on
the attached Equity Summary Statement shall control.

 

Christine Brennan Release Agreement                    14